EXHIBIT 10.2
LIST OF CONTENTS OF EXHIBITS AND SCHEDULES TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Exhibits

     
Exhibit A
  Form of Note
 
   
Exhibit B-1
  Form of Notice of Borrowing
 
   
Exhibit B-2
  Form of Notice of Conversion/Continuation
 
   
Exhibit C-1
  Form of Syndicated Letter of Credit
 
   
Exhibit C-2
  Form of Participated Letter of Credit
 
   
Exhibit D
  Form of Compliance Certificate
 
   
Exhibit E
  Form of Assignment and Assumption
 
   
Exhibit F
  Form of Second Amended and Restated Security Agreement
 
   
Exhibit G-1
  Form of Opinion of Dewey & LeBoeuf LLP
 
   
Exhibit G-2
  Form of Opinion of Conyers, Dill & Pearman Limited
 
   
Exhibit G-3
  Form of Opinion of Funk & Bolton, P.A.
 
   
Exhibit H
  Form of Borrowing Base Report
 
   
Exhibit I
  Form of Existing Lender Agreements

Schedules

     
Schedule 1.1(a)
  Commitments and Notice Addresses
 
   
Schedule 1.1(b)
  Borrowing Base
 
   
Schedule 3.3
  Existing Letters of Credit
 
   
Schedule 5.4
  Licenses
 
   
Schedule 5.6
  Unresolved Tax Claims
 
   
Schedule 5.7
  Subsidiaries
 
   
Schedule 8.2
  Indebtedness
 
   
Schedule 8.3
  Liens

